Order entered January 2, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01749-CV

                IN RE PENDRAGON TRANSPORTATION LLC, Relator


                Original Proceeding from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-01313-L

                                          ORDER
       The Court has before it the Petition for Writ of Mandamus filed by Pendragon

Transportation LLC. The Court requests that Real Party in Interest and Respondent file any

responses by January 13, 2014.

       .


                                                     /s/   ADA BROWN
                                                           JUSTICE